t c memo united_states tax_court matti kosonen petitioner v commissioner of internal revenue respondent docket no filed date andrew i panken and robert a devellis for petitioner carmino j santaniello bradford a johnson gerald a thorpe and frances regan for respondent memorandum opinion colvin judge respondent determined that petitioner is liable for deficiencies in income_tax of dollar_figure for and dollar_figure for the issue for decision is whether as petitioner contends petitioner elected under sec_469 to treat his seven - - rental_real_estate_activities as one activity for and we hold that he did not section references are to the internal_revenue_code in effect during the years in issue rule references are to the tax_court rules_of_practice and procedure background the parties submitted this case fully stipulated under rule a petitioner petitioner lived in stamford connecticut when he filed his petition he was a pilot for united airlines in and he worked hours for united airlines in and hours in b petitioner’s rental_real_estate_activities in and petitioner owned seven single and two- family residential properties that he rented to others the seven properties six of the seven properties are in stamford connecticut and one is in st petersburg florida petitioner bought six of the properties from to and the seventh on date petitioner performed hours_of_service relating to his real_estate rentals in and hours_of_service in he did not use any of the seven properties for personal purposes in or - - petitioner had passive losses from six of the properties before as of date he had suspended losses ie losses which he could not deduct totaling dollar_figure from his seven properties c proposed regulation on date the secretary proposed a regulation which stated that a taxpayer may make an election under sec_469 by filing a statement with the taxpayer’s original return in which the taxpayer declares that he or she is a qualifying taxpayer for the taxable_year and that the election is under sec_469 a see sec_1_469-9 proposed income_tax regs fed reg date ' sec_1_469-9 proposed income_tax regs fed reg date provides in pertinent part as follows g election to treat all interests in rental real_estate as a single rental real_estate activity-- in general a qualifying taxpayer may make an election to treat all of the taxpayer’s interests in rental real_estate as a single rental real_estate activity this election is binding for the taxable_year in which it is made and for all future years in which the taxpayer is a qualifying taxpayer however if there is a material_change in a taxpayer’s facts and circumstances the taxpayer may revoke the election using the procedure described in paragraph g of this section filing a statement to make or revoke the election a qualifying taxpayer makes the election to treat all interests in rental real_estate as a single rental real_estate activity by filing a statement with continued - - d petitioner’s income_tax return sec_1 preparation john l berry associates prepared petitioner’s and income_tax returns in date john l berry berry contacted the technical support department for commerce clearing house cch to ask how a real_estate_professional can elect to treat all of his or her real_estate interests as one activity the record does not state how cch answered berry’s question petitioner timely filed his return petitioner’s form_1040 schedule ek forms and statements in support of forms a petitioner’s form_1040 and schedule e the instructions for the form_1040 u s individual_income_tax_return and schedules a b c d e f and se the instructions direct a taxpayer to list on schedule e supplemental income and loss each rental property report the income and loss for each property calculate the net gain_or_loss for each property and report the combined net gains and losses on line of form_1040 continued the taxpayer’s original income_tax return for the taxable_year this statement must contain a declaration that the taxpayer is a qualifying taxpayer for the taxable_year and is making the election pursuant to sec_469 a the taxpayer may make this election for any taxable_year in which sec_469 1s applicable - - petitioner reported losses of dollar_figure on line of the schedule e that he attached to his income_tax return and on line rental real_estate income or loss on his federal_income_tax return he subtracted dollar_figure from his other income to calculate his adjusted_gross_income for petitioner attached three first pages and one second page of schedule e to his income_tax return he reported the income and expenses for six of his rental properties on two of the first pages three on each and income and expenses for the seventh rental property and totals for the seven rental properties on the third first page petitioner reported the following on line sec_22 and sec_23 of his schedule e line line income deductible property or loss loss cold springs dollar_figure dollar_figure cold springs big_number big_number hamilton big_number big_number cold spring big_number big_number lst st big_number big_number belltown big_number big_number lawn big_number big_number the explanation for line of the schedule e instructs taxpayers to add positive amounts shown on line but not to include any losses petitioner reported dollar_figure on line the explanation for line of the schedule e instructs taxpayers to enter the total amount of royalty losses from line and rental real_estate losses from line petitioner reported a dollar_figure loss on line - - the explanation for line on the schedule e instructs taxpayers to combine line sec_24 and sec_25 and enter the total amount of rental real_estate income or loss on line sec_26 and sec_40 on schedule e and on line on form_1040 petitioner reported a dollar_figure loss on line sec_26 and sec_40 the explanation for line on the schedule e instructs real_estate professionals to enter the net_income or loss they report anywhere on form_1040 from all rental_real_estate_activities in which they materially participate petitioner entered a dollar_figure loss on line of his schedule e b petitioner’s forms and supporting statements attached to his return petitioner attached to his income_tax return two forms passive_activity_loss limitations petitioner added alternative_minimum_tax to the top of his second form_8582 on the first form_8582 he reported dollar_figure for activities with net_income and dollar_figure as prior year unallowed losses for a net_loss of dollar_figure in part ii special allowance for rental real_estate with active_participation of the first form_8582 he reported that his modified_adjusted_gross_income exceeded dollar_figure in part iii total losses allowed of both forms he reported dollar_figure on line total income and line total losses allowed from all passive activities for petitioner attached to his income_tax return statements in support of the forms on statement form_8582 active - rental of real estate---worksheet petitioner reported net_income of dollar_figure no current net_loss for any property prior year unallowed loss of dollar_figure and a total overall loss of dollar_figure on statement form_8582 allocation of unallowed losses and on statement form_8582 allowed losses petitioner reported that his total loss and total unallowed loss was dollar_figure on statement form_8582 summary of passive activities petitioner reported that each rental property except for lawn avenue stamford connecticut had a passive gain_or_loss of zero that his prior years’ carryover after his current_year net rental_activity income was dollar_figure and that the total allowed losses for reported on form_8582 line was dollar_figure on statement form_8582 modified agi petitioner reported that his rental loss was dollar_figure petitioner attached no other statements or other information relating to his first form_8582 petitioner did not attach a statement to his return stating that he was electing to treat his real_estate activities as one activity he did not combine his schedule e rental real_estate losses with his previously suspended losses eb final regulations sec_1_469-9 income_tax regs providing how to make an election under sec_469 became final on december - - see t d 1996_1_cb_73 the final_regulation which is substantially like the proposed regulation is generally effective for taxable years beginning on or after date and is also effective for elections under sec_469 a and paragraph g of this regulation that are made with returns filed on or after date see t d c b pincite f petitioner’s and returns petitioner timely filed his return he reported the seven rental properties on his return as he had on his return petitioner attached a statement to his return indicating that he qualified as a real_estate_professional and elected to treat all of his rental_real_estate_activities as one activity under sec_469 discussion a passive_loss_rules for real_estate professionals the issue for decision is whether as petitioner contends petitioner elected for and to treat his seven rental_real_estate_activities as one activity under sec_469 a taxpayer may not deduct passive_activity_losses claimed by the taxpayer in any taxable_year see sec_469 a passive_activity_loss is the amount if any by which losses from all passive activities for a taxable_year exceed income from all --- - passive activities for that year see sec_469 a passive_activity is a trade_or_business in which the taxpayer does not materially participate see sec_469 rental activities are automatically passive per se passive see sec_469 whether or not the taxpayer materially participates in the activity see sec_469 however rental activities are not per se passive in taxable years beginning after date for taxpayers in the real_property business real_estate professionals see sec_469 respondent determined but no longer contends that petitioner is not a real_estate_professional under sec_469 b we treat that as respondent’s concession that sec_469 applies to petitioner for the years in issue if sec_469 applies each interest of the taxpayer in rental real_estate is treated as a separate activity for purposes of sec_469 unless the taxpayer elects to treat all sec_469 became effective for taxable years beginning after date see omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec a c 107_stat_312 petitioner said in his opening brief that respondent conceded that petitioner is a real_estate_professional for purposes of sec_469 respondent did not address that issue in the reply brief and we treat it as conceded by respondent see 82_tc_546 n affd 774_f2d_644 4th cir wolf v commissioner tcmemo_1992_432 affd 13_f3d_189 6th cir - interests in rental real_estate as one activity see sec_469 a and flush language of sec_469 petitioner may deduct the net losses from his rental_real_estate_activities in and if as he contends he elected in to treat them as one activity under sec_469 b whether petitioner materially participated in any of the seven rental_real_estate_activities petitioner contends in the petition that he materially participated in each of his rental_real_estate_activities however petitioner did not so contend on brief we deem that issue to be waived see 82_tc_546 n affd 774_f2d_644 4th cir wolf v commissioner tcmemo_1992_432 affd 13_f3d_189 6th cir even if petitioner contended that he materially participated in each of his rental_real_estate_activities the record does not show that he did so an individual taxpayer materially participates in an activity if a he or she participates more than hours during the year b his or her participation is substantially_all of the participation of individuals in that activity for the year c he or she participates more than hours and that participation equals the participation of all other individuals during the year d the activity is a significant participation activity’ and his or her aggregate participation in all significant participation activities for the year exceeds hours e he or she materially participates for out of years immediately preceding the present year f the activity is a personal_service_activity and he or she materially participated for any years preceding the present year or 9g he or she participated on a regular continuous and substantial basis during the year see sec_1_469-5t temporary income_tax regs fed reg date petitioner spent a total of hours on his seven real_estate rental activities but there is no evidence of how many hours he spent on any specific rental property for any year respondent concedes that petitioner materially participated in his rental_real_estate_activities if they are treated as one activity thus respondent concedes that petitioner may deduct a significant_participation_activity is one in which the taxpayer participates for more than hours but does not materially participate under one of the other six tests see sec_1_469-5t and temporary income_tax regs fed reg date thus for an activity to be a significant_participation_activity the taxpayer must have more than hours of participation must have less than hours of participation because participation greater than hours would meet the test in sec_1_469-5t temporary income_tax regs fed reg date and must not be the individual with the most participation in the activity because a person with the most participation in the activity if greater than hours meets the test in sec_1_469-5t temporary income_tax regs fed reg date his rental losses if he elected under sec_469 to treat his rental_real_estate_activities as one activity c whether petitioner eflected on his income_tax return to treat his rental_real_estate_activities as one activity whether aggregating net losses from schedule eb on line of form_1040 is an election under sec_469 petitioner contends that the fact that he aggregated his losses from his rental_real_estate_activities on his tax returns for and shows that he elected under sec_469 c to treat them as one activity we disagree to make an election a taxpayer must clearly notify the commissioner of the taxpayer’s intent to do so see 743_f2d_781 11th cir to make an election the taxpayer must exhibit in some manner his unequivocal agreement to accept both the benefits and burdens of the tax treatment afforded by the governing statute 83_tc_831 affd 783_f2d_1201 5th cir a taxpayer has not made an election if it is not clear from the return that an election has been made see young v commissioner f 2d pincite the instructions for the form_1040 and schedules a b c d e f and se require petitioner to aggregate his rental real_estate losses on line of form_1040 thus the fact that petitioner aggregated his losses is not clear notice that he intended to elect under sec_469 whether reporting that net losses were active is an election under sec_469 petitioner argues that he treated his net losses as active rather than passive and that he thereby elected to treat his rental_real_estate_activities as one activity under sec_469 as evidence that he treated his net losses as active he points out that he reported on line sec_22 through and of schedule e line 1d of form_8582 and statements in support of form_8582 of his return that except for one property none of the properties had a passive gain_or_loss and that he did not add his losses to previously suspended losses on line of schedule e he reported the loss of dollar_figure as though he were a real_estate_professional and had sustained that loss in an activity or activities in which he materially participated petitioner contends that this shows that he elected to treat his rental_real_estate_activities as one activity under sec_469 we disagree petitioner’s reporting that his net losses were active is not clear notice that he elected under sec_469 because he would also have reported that his net losses were active if he had materially participated in each of the seven rental_real_estate_activities and had not elected under sec_469 see sec_469 and d sec_1_469-5t temporary income_tax regs supra instructions for form_1040 and schedules a b c d e f and se at e-3 thus petitioner’s return did not give respondent clear notice that he was electing to treat all of his rental_real_estate_activities as one activity under sec_469 whether petitioner’s intention to elect under sec_469 establishes that he did so petitioner contends that he intended to elect under sec_469 and that we should take his intent into account in deciding whether he did so we disagree see young v commissioner f 2d pincite taxpayer’s intent is irrelevant to making an election whether the lack of guidance on how to elect under sec_469 excuses petitioner from clearly notifying respondent that he wanted to elect petitioner points out that when he filed his return the commissioner had issued no guidance other than proposed_regulations about how to elect under sec_469 and contends that as a result his return satisfied the election requirement we disagree the lack of guidance does not eliminate the statutory requirement to elect see young v commissioner f 2d pincite the statute requires a binding election with or without regulations in any event petitioner’s argument would not excuse his failure to elect for because the regulations were adopted in final form well before his return was due -- - whether the result of concluding that petitioner did not elect under sec_469 is too harsh petitioner contends that in deciding whether a taxpayer properly elected we must consider whether the sanction imposed on the taxpayer for failure to comply would be excessive and out of proportion to the default petitioner contends that the result here is harsh and out of proportion to any failure to elect properly petitioner cites 81_tc_709 to support his contention that we must consider the harshness of the result if we find that he did not elect as he claimed in american air filter co v commissioner supra we considered whether the result was harsh as a factor in deciding whether the taxpayer substantially complied with regulations which stated how to make an election american air filter co does not apply here because the issue here is not whether petitioner substantially complied with a regulation if petitioner did not elect under sec_469 in as he contends then his and losses are suspended under sec_469 as they were in years before and he may not deduct the rental losses that he incurred in and we do not believe that result is harsh or out of proportion to petitioner’s failure to elect -- - whether petitioner substantially complied with the requirement to flect under sec_469 petitioner contends that he substantially complied with the requirement to elect under sec_469 we disagree for reasons stated above petitioner has not shown that he gave respondent clear notice that he was making an election under sec_469 for or d conclusion petitioner treated the rental_real_estate_activities on his return in the same manner as his return we conclude that petitioner did not elect on his or return to treat his rental_real_estate_activities as a single activity under sec_469 to reflect the foregoing decision will be entered for respondent in light of our conclusion we need not decide respondent’s contention that sec_1_469-9 income_tax regs requiring a taxpayer to attach a statement to his or her original return applies to petitioner’s return
